DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                                                                                                                                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto U.S. Patent Publication No. 2010/0039354 (hereinafter Sakamoto) in view of Lee U.S. Patent Publication No. 2011/0194062 (hereinafter Lee).
a display device, comprising: a first substrate (Figure 3, element 1); a second substrate facing the first substrate (Figure 3, element 8); a first electrode disposed directly on a bottom surface of the first substrate and positioned on an entire bottom surface of the first substrate facing the second substrate (Figure 3, element 2); a second electrode comprising four portions facing the first electrode (Figure 3, plurality of portions (more than four portions) in 16 facing 2), disposed on an edge of the second substrate and positioned along a border of the second substrate (Figure 3, elements 16 and 8), wherein the second electrode faces the first electrode (Figure 3, elements 2 and 16); and one or more short electrodes disposed between the first electrode and the second electrode, at least one of the one or more short electrodes electrically connecting the first electrode and the second electrode (Figure 3, elements 2 and 16 connected to ground (see black wire connected to ground)), wherein an outermost side edge of the first electrode overlaps an outermost side edge of the second electrode (Figure 3, outermost side edge of 2 and 16). In addition, Sakamoto teaches electrodes connection via contact hole 21.
Sakamoto does not appear to specifically disclose wherein the four portions of the second electrode are connected to each other as a rectangular shape, three portions among the four portions are respectively disposed on three edges of the second substrate and are respectively positioned along three borders of the second substrate; a plurality of short electrodes disposed between the first electrode and the second electrode and spaced apart from one another, the 
However, in a related field of endeavor, Lee teaches a liquid crystal display (abstract) and further teaches wherein the four portions of the second electrode are connected to each other as a rectangular shape, three portions among the four portions are respectively disposed on three edges of the second substrate (Figure 3, 340 disposed on three edges of 310) and are respectively positioned along three borders of the second substrate (Figure 3); a plurality of short electrodes disposed between the first electrode and the second electrode and spaced apart from one another (Figures 3-4, plurality of 370), the plurality of short electrodes electrically connecting the first electrode and the second electrode (Figure 3-4 and [0087], 340, 370 and 355), wherein the plurality of short electrodes directly contacts a bottom surface of the first electrodes (Figures 3-4, 355 and 370); and a sealant bonding the first substrate and the second substrate (Figure 4, 380), and wherein the plurality of short electrodes is disposed outside of the sealant and does not overlap the sealant in a plan view (Figure 4, 370 and 380). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide second electrode formed along four sides of the substrate and a sealant with the benefit that the short point 370 electrically connects the second common voltage line 345 and the common electrode 355, and applies the common voltage applied to the first common voltage line 341 to the common electrode 355 as mentioned in [0088]. In addition, an ion impurity due to a sealant may be held in an outer area of a liquid crystal display device by applying a common voltage or a polarity-variable voltage to a common voltage line or a separate transparent electrode line. Accordingly, the ion impurity is prevented from diffusing to a display area of the liquid crystal display device, thereby preventing formation of a spot on an edge thereof as suggested in [0094].

Consider claim 2, Sakamoto and Lee teach all the limitations of claim 1. In addition, Sakamoto teaches wherein the outermost side edge of the first electrode facing in a direction perpendicular to an upper surface of the second substrate is aligned with the outermost side edge of the second electrode facing in the direction perpendicular to the upper surface of the second substrate along a direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 3, Sakamoto and Lee teach all the limitations of claim 2. In addition, Sakamoto teaches the outermost side edge of the first electrode facing in the direction perpendicular to the upper surface of the second substrate is aligned with an outermost side edge of the first substrate facing in the direction perpendicular to the upper surface of the second substrate along the direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 21, Sakamoto and Lee teach all the limitations of claim 1. In addition, Sakamoto teaches either the second electrode is disposed directly on the second substrate, or an insulating layer is disposed directly on the second substrate and the second electrode is disposed directly on the insulating layer (Figure 3, elements 16 and 8).

Consider claim 23, Sakamoto and Lee teach all the limitations of claim 1. In addition, Lee teaches the four portions of the second electrode are connected to each other as the rectangular shape (Figure 1, 140).

Claims 4-10, 12-16, 18-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto and Lee as applied to claim 1 above, and further in view of Chang U.S. Patent Publication No. 2013/0242215 (hereinafter Chang).
Consider claim 4, Sakamoto and Lee teach all the limitations of claim 1. In addition, Sakamoto teaches, wherein the one or more short electrodes are connected to the common voltage wire (Figure 3, ground wire connected to black wire). In addition, Lee teaches plurality of short electrodes at 370 in figures 3-4.
Sakamoto does not appear to specifically disclose common voltage wire position on the second substrate.
However, in a related field of endeavor, Chang teaches a common voltage wire positioned on the second substrate (Figure 8, wires 321/322 on 210. [0032], common voltage).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a common voltage wire on the substrate as taught by Chang with the benefit that driving circuit should provide a predetermined voltage to the pixels as suggested by Chang in [0032] and figure 8.

Consider claim 5, Sakamoto, Lee and Chang teach all the limitations of claim 4. In addition, Chang teaches one or more driving circuit units connected to a pad area adjacent to a first side of the second substrate (Figure 8, driving circuits 310-320 adjacent to first side of 210), wherein the common voltage wire is connected to the one or more driving circuit units (Figure 8, common 321/322 and driving circuits 310-320).

Consider claim 6, Sakamoto, Lee and Chang teach all the limitations of claim 5. In addition, Sakamoto teaches the one or more short electrodes include: a first short electrode, wherein the first short electrode electrically connects the common voltage wire and the second electrode (Figure 3, black wire connects ground wire and electrode 16); a second short electrode, wherein the second short electrode does not electrically connect the common voltage wire and the second electrode (see contact hole 21). In addition, Lee teaches plurality of short electrodes at 370 in figures 3-4.

Consider claim 7, Sakamoto, Lee and Chang teach all the limitations of claim 5.  In addition, Lee teaches plurality of short electrodes at 370 in figures 3-4.
Sakamoto does not appear to specifically disclose the common voltage wire faces the first substrate and is spaced apart from the second electrode above an upper surface of the second substrate, and one or more short electrodes are adjacent to a first side of the second substrate and a third side of the second substrate facing the first side.
However, Chang teaches the common voltage wire faces the first substrate (Figure 8, elements 321/322 and 110) and is spaced apart from the second electrode above an upper surface of the second substrate (Figure 8, elements 321/322, 400/500 and 210), and one or more short electrodes are adjacent to a first side of the second substrate (Figure 8, 41-44 adjacent to a first side of 210) and a third side of the second substrate facing the first side (Figure 8, opposite sides of 210). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention provide a plurality of short electrodes as taught by Chang with the benefit that in order to connect to first shorting bar and second shorting bar formed in the peripheral area outside the display area as suggested by Chang in [0038].

Consider claim 8, Sakamoto, Lee and Chang teach all the limitations of claim 7.  In addition, Lee teaches plurality of short electrodes at 370 in figures 3-4. Furthermore, Chang teaches one or more short electrodes are adjacent to a second side of the second substrate and a fourth side of the second substrate facing the second side (Figure 8, 41-44 are disposed in the four sides of 210).

Consider claim 9, Sakamoto, Lee and Chang teach all the limitations of claim 5.
Sakamoto does not appear to specifically disclose a power voltage line positioned on the second substrate, and connected to the one or more driving circuit units; third electrode positioned on the second substrate and facing the first electrode and connected to the power voltage line.
However, Chang teaches a power voltage line positioned on the second substrate, and connected to the one or more driving circuit units (Figure 8, power voltage line 321-322 and driving circuit 320, [0032] refers to predetermined voltage 321-322); third electrode positioned on the second substrate and facing the first electrode ((Figure 8, electrode 500 that is located on the right side of figure 8) and connected to the power voltage line (Figure 8, 500 and 321-322).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention provide a plurality of shorting bars or electrodes as taught by Chang in order to prevent static electricity as suggested by Chang in figure 8. In addition, power should be able to provide common voltage as suggested by Chang in [0032].

Consider claim 10, Sakamoto, Lee and Chang teach all the limitations of claim 9. In addition, Sakamoto teaches a plurality of pixels (Figure 1, pixel electrode 132).
Sakamoto does not appear to specifically disclose a gate circuit unit positioned on the second substrate, and configured to apply a gate signal to the plurality of pixels, wherein the power voltage line is connected to the gate circuit unit.
However, Chang teaches a gate circuit unit positioned on the second substrate (Figure 8, 310), and configured to apply a gate signal to the plurality of pixels [0031], wherein the power voltage line is connected to the gate circuit unit ([0032], predetermined voltage through the dummy pin of the gate driving circuit).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate driver as taught by Chang with the benefit that scanning signal should be provide to the signal as suggested by Chang in [0031].

Consider claim 12, Sakamoto, Lee and Chang teach all the limitations of claim 10. In addition, Chang teaches the third electrode (Figure 8, electrode 500 that is located on the right side of figure 8) is positioned between the second electrode and the gate circuit unit (Figure 8, between 500 (left side) and 310).

Consider claim 13, Sakamoto, Lee and Chang teach all the limitations of claim 5. In addition, Sakamoto teaches a connection unit positioning where the second electrode overlaps the common voltage wire (Figure 3, ground wire, black wire and electrode 16) and directly connecting the second electrode and the common voltage wire (Figure 3, ground wire, black wire and electrode 16). 

Consider claim 14, Sakamoto teaches a display device, comprising: a first substrate (Figure 3, 1); a second substrate facing the first substrate (Figure 3, 8); a common voltage wire disposed on the second electrode (Figure 3, ground wire); a first electrode disposed on the first substrate and connected to the common voltage wire (Figure 3, electrode 2); a second electrode disposed on the second substrate and connected to the common voltage wire facing the first electrode (Figure 3, electrode 16) and comprising four portions (plurality of portions in 16 (more than four portions); and one or more short electrodes disposed between the common voltage wire and the first electrode and connecting the common voltage wire and the first electrode (Figure 3, black wire); wherein the first electrode is disposed directly on a bottom surface of a first substrate and is positioned on substantially an entire bottom surface of the first substrate facing the second electrode (Figure 3, electrode 2, substrate 1 and substrate 8), wherein the second electrode is disposed on an edge of a second substrate and is positioned on a border of a surface of the second substrate (Figure 3, electrode 16), and wherein an outermost side edge of the first electrode overlaps an outermost side edge of the second electrode (Figure 3, electrodes 2 and 16). 
Sakamoto does not appear to specifically disclose a liquid crystal display (abstract) and further teaches a plurality of short electrodes disposed between the common voltage wire and the first electrode and connecting the common voltage wire and the first electrode, each of the plurality of short electrodes directly contacting a bottom surface of the first electrode; and a sealant bonding the first substrate and the second substrate, wherein the four portions of the second electrode are connected to each other as a rectangular shape, three portions among the four portions are respectively disposed on three edges of the second substrate and are respectively positioned along three borders of the second substrate, and wherein the plurality of short electrodes is disposed outside of the sealant and does not overlap the sealant in a plan view.
However, in a related field of endeavor, Lee teaches a liquid crystal display (abstract) and further teaches a plurality of short electrodes (Figure 3, plurality of 370) disposed between the common voltage wire and the first electrode and connecting the common voltage wire and the first electrode (Figures 3-4 and [0087-0088], 355, 370 and 340), each of the plurality of short electrodes directly contacting a bottom surface of the first electrode (Figure 3, 355 and 370); and a sealant bonding the first substrate and the second substrate (Figure 4, 380), wherein the four portions of the second electrode are connected to each other as a rectangular shape, three portions among the four portions are respectively disposed on three edges of the second substrate (Figure 3, 340 disposed on three edges of 310) and are respectively positioned along three borders of the second substrate (Figure 3), and wherein the plurality of short electrodes is disposed outside of the sealant and does not overlap the sealant in a plan view (Figure 4, 370 and 380).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide second electrode formed along four sides of the substrate and a sealant with the benefit that the short point 370 electrically connects the second common voltage line 345 and the common electrode 355, and applies the common voltage applied to the first common voltage line 341 to the common electrode 355 as mentioned in [0088]. In addition, an ion impurity due to a sealant may be held in an outer area of a liquid crystal display device by applying a common voltage or a polarity-variable voltage to a common voltage line or a separate transparent electrode line. Accordingly, the ion impurity is prevented from diffusing to a display area of the liquid crystal display device, thereby preventing formation of a spot on an edge thereof as suggested in [0094]..
Sakamoto does not appear to specifically disclose a driving circuit unit connected to the common voltage wire and configured to apply a predetermined level of common voltage.
However, Chang teaches a driving circuit unit connected to the common voltage wire (Figure 8, circuits 310/320 and 321/322. [0032], common voltage) and configured to apply a predetermined level of common voltage [0032] 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a driving circuit for a common voltage wire as Chang with the benefit that common voltage should be provide through the common voltage wire as suggested by Chang in [0032].

Consider claim 15, Sakamoto, Lee and Chang teach all the limitations of claim 14. In addition, Sakamoto teach wherein the outermost side edge of the first electrode is aligned with an outermost side edge of the first substrate (Figure 3, elements 1 and 2).

Consider claim 16, Sakamoto, Lee and Chang teach all the limitations of claim 15. In addition, Sakamoto teach the outermost side edge of the first electrode facing in a direction perpendicular to an upper surface of the second substrate is aligned with the outermost side edge of the second electrode facing in the direction perpendicular to the upper surface of the second substrate along a direction orthogonal to the upper surface of the second substrate (Figure 3, elements 1, 2, 16 and 8).

Consider claim 18, Sakamoto, Lee and Chang teach all the limitations of claim 14. In addition, Sakamoto teach the one or more short electrodes connect the common voltage wire and the second electrode (Figure 3, ground wire, black wire and electrode 16). In addition, Lee teaches plurality of short electrodes at 370 in figures 3-4.

Consider claim 19, Sakamoto, Lee and Chang teach all the limitations of claim 14. In addition, Sakamoto teach a connection unit positioned where the second electrode overlaps the common voltage wire (Figure 3, ground wire, black wire and electrode 16) and directly connecting the common voltage wire and the second electrode (Figure 3, connection between ground wire and electrode 16).

Consider claim 20, Sakamoto, Lee and Chang teach all the limitations of claim 14. In addition, Sakamoto teaches a plurality of pixels (Figure 1, pixel electrode 132).
Sakamoto does not appear to specifically disclose a gate circuit unit configured to apply a gate signal to the plurality of pixels; a power voltage line connected to the driving circuit unit and the gate circuit unit; and a third electrode connected to the power voltage line and facing the first electrode, wherein the third electrode is positioned between the second electrode and the gate circuit unit.
However, Chang teaches a gate circuit unit configured to apply a gate signal to the plurality of pixels (Figure 8, 310); a power voltage line connected to the driving circuit unit and the gate circuit unit (Figure 8 and [0032], dummy pins, driving circuit 320 and gate circuit 310); and a third electrode connected to the power voltage line (Figure 8, 500 located to the right of figure 8) and facing the first electrode (Figure 8, 160), wherein the third electrode (500 located to the right of figure 8)  is positioned between the second electrode and the gate circuit unit(Figure 8, between 500 (located to the left of figure 8) and 310). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a gate driver as taught by Chang with the benefit that scanning signal should be provide to the signal as suggested by Chang in [0031]. In addition, a plurality of shorting bars or electrodes should prevent static electricity as suggested by Chang in figure 8. In addition, power should be able to provide common voltage as suggested by Chang in [0032].

Consider claim 22, Sakamoto, Lee and Chang teach all the limitations of claim 14. In addition, Sakamoto teaches either the second electrode is disposed directly on the second substrate, or an insulating layer is disposed directly on the second substrate and the second electrode is disposed directly on the insulating layer (Figure 3, elements 16 and 8).

Consider claim 24, it include the limitations of claim 23 and thus rejected by the same reasoning.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, Lee and Chang as applied to claim 10 above, and further in view of Umezaki U.S. Patent Publication No. 2011/0221734 (hereinafter Umezaki).
Consider claim 11, Sakamoto, Lee and Chang teach all the limitations of claim 10. 
Sakamoto, Lee and Chang do not appear to specifically disclose a low level power voltage for driving the gate circuit unit is applied to the power voltage line.
However, in a related field of endeavor, Umezaki teaches a display device and further teaches a low level power voltage for driving the gate circuit unit is applied to the power voltage line (Figure 1a and [0033], low power supply potential are input to the scan line driver circuit 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide low level power voltage for driving the gate circuit as taught by Umezaki with the benefit that a low power supply potential should be provided to transistors 32, 35 and 34 as shown in figure 3a.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
On page 12, Applicant argues that “Lee does not disclose or suggest a display device that includes plurality of short electrodes disposed outside of a sealant bonding the first and second substrates to teach in which the plurality of short electrodes does not overlap the sealant in a plan view” and relies on figure 2. The Office respectfully disagrees for the following reasons.
As detailed above in 103 section, Lee teaches the argued limitations in figures 3-4. Consequently, this argument has been considered but it is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621